Citation Nr: 1824438	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a heart condition. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied service connection for a heart condition; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the February 2002 denial regarding service connection for a heart condition is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision, which denied the Veteran's claims of service connection for a heart condition, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of service connection for a heart condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Analysis

The Veteran's claim for service connection for a heart condition was denied by the RO in a February 2002 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records, a statement from the Veteran's mother, VA and private treatment records, to include medical treatment for a heart condition.  The RO indicated that the claim was denied because the evidence considered did not show that the heart disability was linked to the Veteran's military service.  The RO also noted that the Veteran had indicated that his heart disability was a pre-existing disability.  However, there was no medical evidence of a pre-existing disability and no evidence of aggravation during military service.  The Veteran did not perfect an appeal to the rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2002 rating decision became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2012, the Veteran submitted a request to reopen the claim.  The evidence associated with the claims file since the February 2002 rating action includes the Veteran's claim, Social Security Administration disability benefits records, statements from family members and friends, VA and private treatment records, to include an indication of a heart transplant and a private medical examination.  This evidence is "new" because it was not previously submitted to agency decision makers.

Based on review of the entire record, however, the Board finds that the new evidence added to the record is not material as it does not relate to a previously unestablished fact necessary to substantiate the claim.  The medical evidence, to include the private medical examination, added to the record does not provide any competent evidence regarding whether the Veteran has a heart condition that had its onset in service or manifested within a year of service or is otherwise related to service.  In addition, the description of the Veteran's condition included in the lay statements, to include statements regarding the Veteran's condition prior to entering service, are cumulative and redundant of the contentions already made in conjunction with the previous claim.  Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating a relationship between a heart condition and the Veteran's military service.  

As such, the Board finds that new and material evidence has not been received to reopen the claim.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and reopening of the claim for service connection for a heart condition is not warranted.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a heart condition, the appeal is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


